EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Kelly on 06/14/2021. Amendments were made to better define over the art.

The application has been amended as follows: 

Claim 9. 	A method of non-invasively monitoring hematocrit level, the method comprising: 
providing incident light to patient tissue at a first excitation wavelength to generate an emission response; 
monitoring an amplitude of the emission response at a first emission wavelength; 
monitoring an amplitude of the emission response at a second emission wavelength differs from the first emission wavelength; and 
calculating a ratiometric value based on a ratio of the amplitude of the emission response at the first emission wavelength to the amplitude of the emission response at the second emission wavelength, wherein the hematocrit level is determined based on the calculated ratiometric value.


The following is an examiner’s statement of reasons for allowance: The arguments filed on 06/04/2021 are persuasive. In regard to related art, Rubinstein et al. (USPGPUB 2010/0268090) teaches a hematocrit measuring method/ system ([0239-0245]; claims 1-12) comprises providing incident light to patient tissue at a first excitation wavelength to generate an emission response (claims 1, 5 and 9); monitoring an amplitude of the emission response at the minimum response (intensity of reflected excitation light, Fig. 27 and claims 1, 5 and 9); and monitoring an amplitude of the emission response at the maximum response (intensity of transmitted excitation light, Fig. 27 and claims 1, 5 and 9) and determining hematocrit concentration from the ratio of the transmitted and reflected intensities (claims 1, 5 and 9). The prior art of record does not teach or suggest “at least one light emitter configured to provide a first excitation signal to patient tissue at a first wavelength selected to generate an emission response for a selected blood component; at least two photodetectors configured to monitor amplitudes of the emission response at a first emission wavelength and at a second emission wavelength, wherein the first emission wavelength is selected to correspond with a maximum of the emission response and the second emission wavelength is selected to correspond with a minimum of the emission response; and one or more processors configured to receive the amplitudes of the emission response at the first emission wavelength and the second emission wavelength, wherein the one or more processors are configured to calculate a ratiometric value based on the received amplitudes of the emission response and utilize the calculated ratiometric value to determine a hematocrit level”; “providing incident light to patient tissue at a first excitation wavelength to generate an emission response; monitoring an amplitude of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHU CHUAN LIU/Primary Examiner, Art Unit 3791